Citation Nr: 1609721	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  08-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a right shoulder disorder, to include a disorder to the right clavicle. 

3. Entitlement to service connection for a right knee disorder. 

4. Entitlement to service connection for a disorder to the middle finger of the right hand.

5. Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right great toe disorder.  

6. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 1965.

This matter is on appeal from rating decisions in April 2007 and December 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran previously testified before the undersigned Acting Veterans Law Judge in August 2013.  A transcript of the hearing is of record.  At this hearing, the Veteran clarified that his March 2005 service connection claim for a left toe disorder (which has since been withdrawn) was intended to instead be a claim for benefits under 38 U.S.C.A. § 1151.  Therefore, this claim is referred to the RO for the appropriate action.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board further notes that in November 2015, the Veteran's representative notified VA that he was withdrawing representation.  However, once an appeal has been certified to the Board, a representative may not unilaterally withdraw representation of a veteran without first submitting a motion to withdraw accompanied by a showing of good cause as to why representation must be terminated.  38 C.F.R. § 20.608 (2015).  The Veteran's representative was notified of this in December 2015 and never responded.  Therefore, the representative must continue to represent the Veteran until a proper motion has been submitted.  

This appeal was remanded by the Board in December 2013 for further development and is now ready for disposition.  The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a right great toe disorder and entitlement to an increased rating for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back, right middle finger, right shoulder and right knee disorders were not shown in service or for many years thereafter and are unrelated to service.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

2. The criteria for entitlement to service connection for a right shoulder disorder, to include a disorder to the right clavicle, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

3. The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015).

4. The criteria for entitlement to service connection for a disorder to the middle finger of the right hand have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility and his own statements in support of his claim.  

A VA examination with respect to the issues on appeal was also obtained in January 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in August 2013.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and etiology of his claimed disorders, including how he stated he injured himself while in service.   

Finally, it is noted that this appeal was remanded by the Board in December 2013 in order to afford the Veteran a VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in January 2014, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for disorders to the back, right shoulder, right knee and right middle finger.  Specifically, at his hearing before the Board in August 2013, he attributed his disorders to falling through a hatch while at sea during active duty.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence of record must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In this case, the Board has determined that based on the evidence of record, service connection is not warranted for any of the disorders on appeal.  First, the service treatment records do reflect multiple complaints of back pain.  However, in each case, his diagnosis was limited to a spasm, and treatment was limited to rest and pain medication.  Moreover, while the Board is willing to accept the Veteran's account that he fell while on active duty, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a right middle finger disorder, right knee disorder or right shoulder disorder.  Significantly, despite the Veteran's in-service complaints of pain, they do not appear to have been persistent, as his separation physical examination in February 1965 fails to document any complaints of or any observed symptoms related to any of the disorders on appeal.    

In fact, the post-service evidence does not reflect symptoms related to any of the disorders on appeal for many years after the Veteran left active duty service.  Specifically, the first indication of a back disorder following service was not until July 1969, at which time he stated that he injured his back in his post-service occupation.  
A right shoulder disorder was not shown until May 1999, at which time he stated that he had been experiencing pain since the previous October.  The first indication of a right knee disorder was not until July 1999, at which time he complained of pain following a slip in a water puddle.  Finally, the first indication of a right middle finger disorder was not until April 2007, at which time he complained of pain for the past two months.  As such, since the first indication of any of these disorders after active duty was four years after he left service, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of symptoms to his back, finger, shoulder and knee since active duty.  In this regard, while the Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent to diagnose musculoskeletal disorders such as to the back, knee, fingers or shoulder, as they may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board determines that the Veteran's reported history of continued symptomatology since active service, while considered competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Specifically, in each case, the Veteran made statements that directly contradict his current assertions.  For example, in July 1969, the Veteran attributed his back pain to an incident that month while lifting transmission rings at an auto plant.  Similarly, in May 1999, he stated that his right shoulder symptoms had been present only since the previous October.  In July 1999, he attributed his knee pain to an incident that had occurred that same month.  Finally, in April 2007, he stated that his right middle finger pain had been present for only two months.  The Board places greater weight on statements made to treating physicians over his statements in conjunction with a claim for benefits.  Moreover, the Board notes that a VA examination in July 1969 did not mention any of the disorders on appeal.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

More specifically, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in January 2014.  On that occasion, the Veteran stated that he fell through a hatch in 1964, and has been experiencing symptoms related to his shoulder, knee, finger and back since that time.  Upon examination, the Veteran exhibited a limited range of motion and, resulting from this examination, the examiner diagnosed degenerative arthritis of the spine.  However, the examiner opined that this disorder was less likely than not related to his active duty service.  In providing this opinion, the examiner noted that there was no documented evidence to indicate an in-service injury.  While the Veteran was seen for back pain in service, these were "soft tissue injuries that would have resolved."  Moreover, the examiner noted that his post-service complaints appear related to an occupational injury rather than active duty service. 

The Veteran stated that he has experienced right shoulder pain for many years and is a 9/10 when he does not take medication.  X-rays of the shoulder revealed degenerative changes to the acromioclavicular (AC) joint, and he demonstrated some limitation in range of motion.  After a review of the evidence, however, the examiner determined that the Veteran's right shoulder disorder was less likely than not related to service, as there was no in-service evidence of a shoulder disorder.  Instead, the examiner believed that such symptoms were related to his physically-intensive post-service occupations. 

As for his right knee symptoms, the Veteran stated that he has received injections in the knee in order to control symptoms, and his right knee pain is still persistent, mostly characterized by swelling, giving way and catching.  Upon examination, the Veteran demonstrated a limited range of motion, leading to a diagnosis of traumatic arthritis in the right knee.  However, the examiner concluded that the Veteran's right knee disorder was less likely than not related to service.  In providing this opinion, the examiner noted that he was never treated for right knee symptoms in service, and his symptoms were more likely related to his post-service occupations.  

Finally, regarding the Veteran's right middle finger, the Veteran explained that it was "hard to describe how it feels," but was most characterized by pain and a "burning" sensation.  After an examination of the Veteran's right hand, the examiner diagnosed arthritis in the right trigger finger, which is not the finger claimed on appeal.  In any event, the examiner again opined that the Veteran's finger disorder was less likely than not related to active duty service, as there was no indication of treatment for this disorder in service, nor were there complaints for this disorder for almost 50 years, where he was engaged   

The Board finds that this examination is adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination related to each disorder on appeal.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In considering this appeal, the Board has also considered the statements made by the Veteran relating his knee, shoulder, back and finger disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal disorders like the ones on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's knee, shoulder, back and finger disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal as to these claims is denied.


ORDER

Service connection for a low back disorder is denied. 

Service connection for a right shoulder disorder, to include a disorder to the right clavicle, is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a disorder to the middle finger of the right hand is denied.


REMAND

Regarding the Veteran's right great toe disorder claim, the Board determines that additional development is required before the claim may be adjudicated.  Specifically, under 38 U.S.C.A. § 1151, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected.  For VA purposes, a "qualifying additional disability" is a disability that was: 

(1) Not the result of the Veteran's willful misconduct; 

(2) Caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and 

(3) The proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable. 

See 38 C.F.R. § 3.361.

Here, in its December 2013 remand, the Board noted that the Veteran's treatment history reflected multiple surgeries in order to relieve some of his symptoms, although it does not appear that any of these procedures were particularly successful.  As such, a VA examiner's opinion was required.  

This VA examination was conducted in March 2014 and, as part of this examination, the examiner opined that there was no evidence that the Veteran's right foot disorder was due to carelessness, negligence or lack of proper skill.  The examiner also concluded that the Veteran's continued foot symptoms were not an event that was not reasonably foreseeable.  In support of this conclusion, the VA examiner specifically cited an informed consent that the Veteran signed in 2005.  

While the evidence of record reflects that an informed consent was signed by the Veteran in September 2005, the actual text of the consent is not of record.  As such, it is impossible for the Board to assess the level of understanding the Veteran had of the expected results prior to the procedure.  While some of the informed consent appears to be directly quoted by the VA examiner in March 2014, this alone is insufficient to meet VA's duty to assist in this regard.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013); see also Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  Therefore, all informed consent documents of record should be obtained and incorporated into the claims file.  

Next, in a December 2013 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder.  A 30 percent rating was assigned for the period on appeal, with exception of a temporary 100 percent rating that was assigned under 38 C.F.R. § 4.29 for the period from October 17, 2006, to March 1, 2007.  In November 2014, the Veteran submitted a notice of disagreement to the assigned rating for this disorder, but has never received a statement of the case in response.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Cleveland, Ohio, since February 2014, and from any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Obtain all the informed consent documents related to the corrective surgeries that the Veteran has undergone to his right foot disorder, and associate them into his VMBS file.  

3.  The RO should undertake any other development it deems necessary in order to adjudicate this claim.  

4.  After the above action is completed, if the Veteran's claims are not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a right great toe disorder, and the claims file should be returned to the Board for further appellate consideration.

5.  Issue a statement of the case on the issue of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue, and if an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


